65 So. 3d 605 (2011)
STATE of Florida, Appellant,
v.
Adelmis DELRIO a/k/a Adelmis Llerena, Appellee.
No. 2D10-3600.
District Court of Appeal of Florida, Second District.
July 15, 2011.
Pamela Jo Bondi, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellant.
Daniel P. Fischetti of Weed and Associates, P.A., Tampa, for Appellee.
ALTENBERND, Judge.
The State appeals the trial court's order granting Adelmis Delrio's motion to suppress evidence obtained pursuant to a search warrant. In State v. Delrio, 56 So. 3d 848 (Fla. 2d DCA 2011), a case involving Mr. Delrio's alleged coperpetrators and the same search warrant at issue here, this court reversed the order granting suppression. Because the State challenges the suppression order in Mr. Delrio's case on the same grounds that it challenged the suppression order in the alleged coperpetrators' case, we reverse on the same grounds articulated by this court in that case. See id.
Reversed and remanded.
DAVIS and WALLACE, JJ., Concur.